 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00076 LJO
12                                 Plaintiff,            STIPULATION TO CONTINUE HEARING AND
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   ERNEST WESTLEY,
                                                         DATE: June 24, 2019
15                                Defendant.             TIME: 9:30 a.m.
                                                         COURT: Hon. Lawrence J. O'Neill
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for change of plea hearing on June 24, 2019.
21          2.      By this stipulation, the parties now move to continue the hearing until July 29, 2019, at
22 9:30 a.m. and to exclude time between June 24, 2019, and July 29, 2019. The request is made to allow

23 the parties to complete further investigation related to the charges and to allow for continuity of counsel.

24 The parties further agree and stipulate that the ends of justice served by continuing the case as requested

25 outweigh the interest of the public and the defendant in a trial within the original date prescribed by the

26 Speedy Trial Act.

27 ///

28

       STIPULATION REGARDING EXCLUDABLE TIME             1
       PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2

 3
     Dated: June 20, 2019                            MCGREGOR W. SCOTT
 4                                                   United States Attorney
 5
                                                     /s/ MELANIE L. ALSWORTH
 6                                                   MELANIE L. ALSWORTH
                                                     Assistant United States Attorney
 7

 8
     Dated: June 20, 2019                            /s/ RICHARD M. OBERTO
 9                                                   RICHARD M. OBERTO
10                                                   Counsel for Defendant
                                                     ERNEST WESTLEY
11

12

13
                                        FINDINGS AND ORDER
14

15 IT IS SO ORDERED.

16     Dated:   June 20, 2019                        /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       2
     PERIODS UNDER SPEEDY TRIAL ACT
